***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
          KACEY LEWIS v. JOHN ALVES ET AL.
                    (AC 39859)
                       Keller, Bright and Lavery, Js.

                                  Syllabus

The self-represented, incarcerated plaintiff brought this action against the
   defendants, current and former employees of the Department of Correc-
   tion, claiming violations of his federal constitutional rights. On appeal,
   the plaintiff claimed that the trial court improperly rendered summary
   judgment as to the third and fifth counts of his complaint, which alleged
   that he was denied due process of law when, at a disciplinary hearing,
   he was not permitted to call a witness and was assigned an unwanted
   advocate who advocated against his interests, and that he was subjected
   to improper conditions of confinement. Held that after a thorough review
   of the record, pleadings, and evidence submitted in support of and in
   opposition to the motion for summary judgment, this court found that
   the trial court correctly rendered summary judgment in favor of the
   defendants.
           Argued March 20—officially released June 11, 2019

                            Procedural History

   Action to recover damages for the alleged deprivation
of the plaintiff’s federal constitutional rights, and for
other relief, brought to the Superior Court in the judicial
district of New Haven, where the court, Ecker, J.,
granted the defendants’ motion for summary judgment
and rendered judgment thereon, from which the plain-
tiff appealed to this court. Affirmed.
  Kacey Lewis,              self-represented,           the    appellant
(plaintiff).
   Madeline A. Melchionne, assistant attorney general,
with whom, on the brief, were George Jepsen, former
attorney general, and Terrence M. O’Neill, assistant
attorney general, for the appellees (defendants).
                          Opinion

   PER CURIAM. The self-represented plaintiff, Kacey
Lewis, appeals from the judgment of the trial court
rendering summary judgment in favor of the defen-
dants, who are current or former employees of the
Connecticut Department of Correction at Cheshire Cor-
rectional Institution.1 Although the plaintiff in his five
count complaint, which was brought pursuant to 42
U.S.C. § 1983, alleged several violations of his federal
constitutional rights, on appeal, the plaintiff challenges
the rendering of summary judgment only as to three
alleged constitutional violations. In particular, the plain-
tiff claims that the court erroneously rendered summary
judgment on the third count of his complaint as to his
allegations that he was denied due process when (1)
he was not permitted to call a witness at his disciplinary
hearing and (2) he was assigned an unwanted advocate
for that same hearing, who advocated against his inter-
ests. The plaintiff also claims that the court erred in
rendering summary judgment as to the allegations in
his fifth count that he was subjected to improper condi-
tions of confinement. We affirm the judgment of the
trial court.
   Initially, we set forth the legal principles and the
standard of review that guide our resolution of this
appeal. ‘‘The standards governing our review of a trial
court’s decision to grant a motion for summary judg-
ment are well established. Practice Book [§ 17-49] pro-
vides that summary judgment shall be rendered
forthwith if the pleadings, affidavits and any other proof
submitted show that there is no genuine issue as to any
material fact and that the moving party is entitled to
judgment as a matter of law. . . . In deciding a motion
for summary judgment, the trial court must view the
evidence in the light most favorable to the nonmoving
party. . . . The party seeking summary judgment has
the burden of showing the absence of any genuine issue
[of] material facts which, under applicable principles
of substantive law, entitle him to a judgment as a matter
of law . . . and the party opposing such a motion must
provide an evidentiary foundation to demonstrate the
existence of a genuine issue of material fact. . . . A
material fact . . . [is] a fact which will make a differ-
ence in the result of the case. . . .
   ‘‘Our review of the granting of a motion for summary
judgment is plenary; accordingly, we must decide
whether the trial court’s conclusions were legally and
logically correct and find support in the record.’’ (Cita-
tions omitted; internal quotation marks omitted.)
Lamar v. Brevetti, 173 Conn. App. 284, 288–89, 163 A.3d
627 (2017).
  After thoroughly reviewing the record, including the
pleadings and the evidence submitted in support of and
in opposition to the defendants’ motion for summary
judgment, we are convinced that the trial court cor-
rectly rendered summary judgment in favor of the
defendants. There was no error.
      The judgment is affirmed.
  1
   The named defendants are John Alves, Jeffrey Adgers, Sr., Antonio Lopes,
Michael Fortin, Christopher Johnson, and Stacy Anderson.